Title: To James Madison from William Eustis, [ca. 28 April] 1812
From: Eustis, William
To: Madison, James


[ca. 28 Apr. 1812]
General Lee should I think if it were passible be bro’t into the military service. I have said to him to day that he may have the honor of making up & organising this army: he is so much at home in every department—he is so every way qualified—his reputed extravagance excepted. He ought to be the Adj’t. General. Mr. Lewis has I suspect half persuaded him—and if it was urged upon him I think he could not refuse.
W Eustis.
